Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on September 8, 2021.
Claims 1-20 are pending in the application.

Response to Argument/Remarks
Double Patenting
Claims 1-4, 6-11, 13-17, 19-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-15 of U.S. Patent No. 10,713,211 (“Patent ‘211”) in view of Mohamed et al. US Patent No. 7,233,984.  Applicant requested that the double patenting rejection be held in abeyance.  The rejection has been maintained in this Office action.

Claim Rejections - 35 USC § 112
Claims 5, 12, and 18 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.
Applicant requested withdrawn of the rejection in response to the amendment of “determining whether the data of a request file in the distributed file system has been designated for caching.”  The amendment does not overcome the rejection. 
Claims 1 and 5, in combination, recite,
determining whether the data of a request file in the distributed file system has been designated for caching; 
“responsive to determining that data of a requested file in the distributed file system has been designated for caching, designated a first IO buffer among the IO buffers as a cache for the data of the file;
“responsive to determining that the data of the requested file in the distributed file system has not been designated for caching, causing the data of the file to be stored in a second IO buffer of the second set of IO buffers that are not designated for caching data received from the distributed file system.”  



Claim Rejections - 35 USC § 103
Claims 1-2, 8-9, 14-15 were rejected under 35 U.S.C. 103 as being unpatentable over Mohamed et al. US Patent No. 7,233,984 in view of Ashmore US Patent Publication No. 2008/0120463.
The amendments to claims 1, 8, and 14 have overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-4, 6-11, 13-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-15 of U.S. Patent No. 10,713,211 (“Patent ‘211”) in view of Mohamed et al. US Patent No. 7,233,984 (“Mohamed”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, the claims are substantially disclosed by claims of Patent ‘211 with the differences being obvious to one of ordinary skill in the art.
Application
Patent ‘211
1. A method comprising: 
1.  A method comprising: 
pre-registering, at a client device, one or more input/output (IO) buffers for a remote direct memory access (RDMA) interface at the client device; 

responsive to pre-registering the one or more IO buffers at the client device, providing an application executed by the client device with access to a distributed file system through the RDMA interface; 
pre-registering, by at least one processing device at a client device, multiple input/output (IO) buffers comprising memory regions at the client device for a remote direct memory access (RDMA) interface at the client device, 

wherein the client device provides an application executed by the client device with access to a distributed file system comprising multiple server devices using the RDMA interface, and wherein the IO buffers are pre-registered during initialization of the RDMA interface prior to providing the application with access to the distributed file system using the RDMA interface;  
determining whether the data of a requested file has been designated for caching;

responsive to determining that the data of the requested file in the distributed file system has been designated for caching, designating a first IO buffer among the IO buffers as a cache for the data of the file; and
receiving a request to access a file in the distributed file system from the application at the client device;  

responsive to determining that data of the file has been designated for caching, designating a first IO 
buffer among the IO buffers as a cache for the data from the file; and
receiving, via the RDMA interface and from the distributed file system, the data of the file for the first IO buffer .
receiving the data for the file in the first IO buffer from the distributed file system using the RDMA interface.


Patent ‘211 does not expressly recite determining whether the data of a requested file has been designated for caching.  However, claim 1 of Patent ‘211 recites “responsive to determining that data of 
Patent ‘211 discloses providing the application with access to a distributed file system through the RDMA interface but not expressly responsive to pre-registering the one or more IO buffers at the client device.  Mohamed discloses responsive to pre-registering the one or more IO buffers at the client device, providing an application executed by a client device with access to a file system through a RDMA interface (col. 7, lines 12-17.  receiving I/O commands sent by the application.  col. 10, lines 25-29. agent 37… client’s memory is registered with the RDMA-compatible NIC before the agent can successfully issue an RDMA command.  pre-registered portions of memory can be selected… pre-register memory before a particular I/O command is called.  col. 10, lines 60-64. Having appropriately registered memory buffers… write commands into appropriate RDMA commands).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Mohamed’s disclosure of providing an application access in response to pre-registering buffers in order to have improved efficiency and managed workload by performing a resource-intensive process prior to processing commands (col. 10, lines 31-36).
Claims 2-4, 6-7 are unpatentable over claims 1-5 of Patent ‘211.  
	Claims 8-11 and 13 are unpatentable over claims 12-15 of Patent ‘211.  Claim 12 of Patent ‘211 does not expressly recite, “determining whether the data of a requested file has been designated for caching” and “responsive to pre-registering the one or more IO buffers at the client device, providing the application with access.”  Similar to the explanation given above with the rejection of claim 1, the features of obvious in view of the claim and the reference Mohamed. 
	Claims 14-17, 19-20 are medium claims corresponding to claims 1-4, 6-7.  It would have been obvious to one of ordinary skill in the art to have implemented a non-transitory computer readable medium having instructions to perform the limitations recited in claims 1-4, 6-7 in order to have enabled application of the invention in a computing device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim is a method claim and recites in part, “responsive to determining that the data of the requested file in the distributed file system has not been designated for caching.”  Claim 1 recites a step of “responsive to determining that data of a requested file in the distributed file system has been designated for caching…” If the step of “determining” in claim 1 results in determining that the data of the file has been designated for caching, then it is not possible to have a further step of determining that the same data has not been designated for caching as recited in claim 5.  Therefore, the scope of the claim is not clear.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8-9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed et al. US Patent No. 7,233,984 (“Mohamed”) in view of Ashmore US Patent Publication No. 2008/0120463 (“Ashmore”) and Wu et al. US Patent Publication No. 2012/0297140 (“Wu”).

Regarding claim 1, Mohamed teaches a method comprising: 

responsive to pre-registering the one or more IO buffers at the client device, provide an application executed by the client device with access to a file system through the RDMA interface (col. 10, lines 60-64. having appropriately registered memory buffers… write commands into appropriate RDMA commands.  ); and 
receiving, via the RDMA interface and from the file system, the data of the file for the first IO buffer (col. 11, lines 6-11.  read command, identification of file to be read. col. 11, lines 18-22.  copies the requested information…. to the application buffers 307 on the client 20).
Mohamed does not expressly teach the file system as a distributed file system; determining whether the data of a requested file in the distributed file system has been designated for caching; and responsive to determining that data of a requested file in the distributed file system has been designated for caching, designate a first IO buffer among the IO buffers as a cache for the data of the file.
Ashmore discloses accessing a distributed file system (see fig. 1) and responsive to determining that data of a requested file in a file system has been designated for caching, designating a first IO buffer as a cache for the data of the file (para. [0031] cache memory 144 is used to buffer and cache user data.  para. [0036] read I/O request… allocates cache buffers for the data and requests… to read the specified data from the disk array).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohamed with Ashmore’s disclosure of accessing a distributed file system.  One of ordinary skill in the art would have motivated to do so for benefits of providing redundant and mass storage (para. [0003]), and Ashmore’s use of a buffer for caching would have enabled quicker repeated access to the data.


Regarding claim 8, Mohamed teaches a system comprising: a remote direct memory access (RDMA) interface at a client device; 
a memory, at the client device, comprising multiple memory regions; and 
a processing device, at the client device, to communicate with the RDMA interface and the memory, the processing device to: 
pre-register one or more input/output (IO) buffers for the RDMA interface at the client device (col. 10, lines 25-29. agent 37… client’s memory is registered with the RDMA-compatible NIC before the agent can successfully issue an RDMA command.  pre-registered portions of memory can be selected… pre-register memory before a particular I/O command is called); 
responsive to pre-registering the one or more IO buffers at the client device, provide an application executed by the client device with access to a file system through the RDMA interface (col. 10, lines 60-64. having appropriately registered memory buffers… write commands into appropriate RDMA commands); and 

Mohamed does not expressly teach the file system as a distributed file system, determining whether the data of a requested file in the distributed file system has been designated for caching; and  responsive to determining that data of a requested file in the distributed file system has been designated for caching, designate a first IO buffer among the IO buffers as a cache for the data of the file.
Ashmore discloses accessing a distributed file system (see fig. 1) and responsive to determining that data of a requested file in a file system has been designated for caching, designating a first IO buffer as a cache for the data of the file (para. [0031] cache memory 144 is used to buffer and cache user data.  para. [0036] read I/O request… allocates cache buffers for the data and requests… to read the specified data from the disk array).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohamed with Ashmore’s disclosure of accessing a distributed file system.  One of ordinary skill in the art would have motivated to do so for benefits of providing redundant and mass storage (para. [0003]), and Ashmore’s use of a buffer for caching would have enabled quicker repeated access to the data.
Wu teaches determining whether data has been designated for caching; and responsive to determining that data has been designated for caching, designate a first buffer as a cache for the data (para. [0032] one or more types of data may be assigned a temporary data cache.  para. [0033] determine whether a temporary data cache is necessary.  one or more types of data may be cached.  assign a portion of data buffer 108 to a temporary data cache).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohamed with Wu’s disclosure such it is determined whether data of a requested file of Mohamed has been designated for caching and a I/O buffer of Mohamed is designated as a cache in response to determining that the data is designated for caching.  One of ordinary skill in the art would have motivated to do so for benefits of 

Regarding claim 14, Mohamed teaches a non-transitory, computer readable medium having instructions that, when executed by a processing device, cause the processing device to: 
pre-register, at a client device, one or more input/output (IO) buffers for a remote direct memory access (RDMA) interface at the client device (col. 10, lines 25-29. agent 37… client’s memory is registered with the RDMA-compatible NIC before the agent can successfully issue an RDMA command.  pre-registered portions of memory can be selected… pre-register memory before a particular I/O command is called); 
responsive to pre-registering the one or more IO buffers at the client device, provide an application executed by the client device with access to a file system through the RDMA interface (col. 10, lines 60-64. having appropriately registered memory buffers… write commands into appropriate RDMA commands); and 
receive, via the RDMA interface and from the distributed file system, the data of the file for the first IO buffer (col. 11, lines 18-22.  copies the requested information…. to the application buffers 307 on the client 20).
Mohamed does not expressly teach the file system as a distributed file system, determining whether the data of a requested file in the distributed file system has been designated for caching; and responsive to determining that data of a requested file in the distributed file system has been designated for caching, designate a first IO buffer among the IO buffers as a cache for the data of the file.
Ashmore discloses accessing a distributed file system (see fig. 1) and responsive to determining that data of a requested file in a file system has been designated for caching, designating a first IO buffer as a cache for the data of the file (para. [0031] cache memory 144 is used to buffer and cache user data.  para. [0036] read I/O request… allocates cache buffers for the data and requests… to read the specified data from the disk array).  It would have been obvious to one of ordinary skill in the art before the 
Wu teaches determining whether data has been designated for caching; and responsive to determining that data has been designated for caching, designate a first buffer as a cache for the data (para. [0032] one or more types of data may be assigned a temporary data cache.  para. [0033] determine whether a temporary data cache is necessary.  one or more types of data may be cached.  assign a portion of data buffer 108 to a temporary data cache).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohamed with Wu’s disclosure such it is determined whether data of a requested file of Mohamed has been designated for caching and a I/O buffer of Mohamed is designated as a cache in response to determining that the data is designated for caching.  One of ordinary skill in the art would have motivated to do so for benefits of improving operation time and providing memory capable of being used for different purposes such as temporary caching and buffering (para. [0002],[0005]). 

Regarding claim 2, Mohamed in view of Ashmore and Wu teach the method of claim 1, wherein the one or more IO buffers are pre-registered during initialization of the RDMA interface (Mohamed: col. 10, lines 25-29. agent 37… client’s memory is registered with the RDMA-compatible NIC before the agent can successfully issue an RDMA command.  pre-registered portions of memory can be selected… pre-register memory before a particular I/O command is called).

Regarding claim 9, Mohamed in view of Ashmore and Wu teach the system of claim 8, wherein the one or more 10 buffers are pre-registered during initialization of the RDMA interface (Mohamed: col. 10, lines 25-29. agent 37… client’s memory is registered with the RDMA-compatible NIC before the 

Regarding claim 15, Mohamed in view of Ashmore and Wu teach the non-transitory, computer readable medium of claim 14, wherein the one or more IO buffers are pre-registered during initialization of the RDMA interface (Mohamed: col. 10, lines 25-29. agent 37… client’s memory is registered with the RDMA-compatible NIC before the agent can successfully issue an RDMA command.  pre-registered portions of memory can be selected… pre-register memory before a particular I/O command is called).

Claim 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Ashmore, Wu, and Rubin et al. US Patent No. 6,061,763 (“Rubin”).

Regarding claim 3, Mohamed in view of Ashmore teach the method of claim 1, wherein the one or more IO buffers comprise a plurality of IO buffers that comprise a second set of IO buffers that are not designated for caching the data received from the distributed file system, and wherein the first set of IO buffers comprises the first IO buffer (Mohamed: col. 11, lines 18-22.  copies the requested information…. to the application buffers 307 on the client 20).  Mohamed does not teach the plurality of IO buffers that comprise a first set of IO buffers designated for caching data received from the distributed file system.
Rubin teaches a first set of buffers designated to cache data received from a file system and wherein the first set of buffers comprises a first buffer (col. 8, lines 13-17.  buffer caches;  claim 22. allocating a plurality of buffers in said memory, for caching objects accessed from said storage device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohamed with Rubin’s disclosure of designating a set of buffers to cache data received from a file system such that the IO buffers of Mohamed includes a set of buffers designated to cache data.  One of ordinary skill in the art would have motivated to do so in order to have improved 

Regarding claim 10, the claim is a system claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 10 is rejected under a similar rationale as claim 3.

Regarding claim 16, the claim is a medium claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 3.

Claim 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Ashmore, Wu, Rubin, and Garg et al. US Patent Publication No. 2004/0162885 (“Garg”)

Regarding claim 4, Mohamed in view of Ashmore teach the method of claim 3, wherein the data of the file received for the first IO buffer is used for a subsequent request to access the file from the client device (Ashmore: para. [0036] if the specified data is present in the cache memory 144 buffers, then the cache code 204 returns the data).  Mohamed and Rubin do not expressly teach wherein the method further comprises determining that the data of the file in the first IO buffer relative to the data of the file in the distributed file system has not changed prior to using the data of the file in the first IO buffer.
Garg discloses determining that cached data for a file in a cache relative to the data for the file in a file system has not changed prior to using the cached data for the file in cache again. (para. [0023] client 50(1) wishes to use the cached data object 70b… client may conclude that the cached data object 70b has not been updated).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Mohamed, Ashmore, Wu, and Rubin with Garg by determining that the cached data has not changed prior to using the cached data for the file again.  One of ordinary skill in the art would have motivated to do so in order to have allowed use of the most up-to-date version of the file.

Regarding claim 11, the claim is a system claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 11 is rejected under a similar rationale as claim 4.

Regarding claim 17, the claim is a medium claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 17 is rejected under a similar rationale as claim 4.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Ashmore, Wu, and Zubreri US Patent Publication No. 7,565,454 (“Zubreri”), and Jiang et al. US Patent Publication No. 2010/0161550 (“Jiang”).

Regarding claim 7, Mohamed in view of Ashmore teach the method of claim 1, further comprising: receiving a request to access the file in the distributed file system from the application at the client device.  Mohamed does not expressly teach wherein the request to access the file comprises a system call or a file operation of an operating system, and wherein the system call or the file operation accesses a virtual file system.
Zubreri teaches a request to access a file that comprises a system call or a file operation of an operating system (col. 6, lines 51-57.  application 303 making a request of OS 305 to transfer data in block 402.  operating system commands in this case can occur in kernel mode.  OS 305 determines that the request requires a network access.  col. 7, lines 22-25.  OS 305 make a request that the transfer take place).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohamed by implementing a request to access a file system comprising a system call or a file operation of an operating system.  One of ordinary skill in the art would have been motivated to do so in order to have enabled applications to directly access data and reduced consumption of CPU (col. 7, lines 25-33).


Regarding claim 20, the claim is a medium claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 20 is rejected under a similar rationale as claim 7.

Allowable Subject Matter
Claims 6, 12-13, 18-19 would be allowable if the double patenting rejection(s) set forth in this Office action is overcome and amended to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445